UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-32137 ONLINE VACATION CENTER HOLDINGS CORP. (Name of Small business Issuer in Its Charter) Florida 65-0701352 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1801 N.W. 66TH Avenue, Suite 102, Plantation, FL33313 (Address of Principal Executive Offices)(Zip Code) Issuer's Telephone Number, Including Area Code: (954) 377-6400 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value per share Indicate by check mark if the registrant is a well-known issuer, as defined in Rule 405 of the Securities Acto Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yes x No Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No 1 Indicate by check mark whether the registrant has electronically submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). oYes oNo Indicate by check mark if disclosure pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of "large accelerated filer," "accelerated filer and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).oYesx No The aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $1,737,660 as of June 30, 2009 based on the closing price of the issuer's common stock on the Over-the-Counter Bulletin Board on said date ($0.54 per share).For purposes of the foregoing computation, all executive officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates. The number of shares outstanding of the registrant's common stock as of June 30, 2009: 16,303,688 Documents Incorporated By Reference: None. Transitional Small Business Disclosure Format: Yes o No o 2 TABLE OF CONTENTS Page No. PART I ITEM 1.
